DETAILED ACTION
Election/Restrictions
Claims 2, 7, 11-12 & 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.  It is noted that applicant withdrew Claims 11-12 & 14-18, while the examiner withdrew Claims 2 & 7.  Claim 2 being directed to the non-elected embodiment of Species C due to the subject matter of the “movable member” (note [0098-00101] for instance), while Claim 7 is directed  to the non-elected embodiment of Species B due to the subject matter of the “swing rod” (63A).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “said anti-unlocking device and said locking unit are disposed in said second door…” is deemed misdescriptive of the elected embodiment (since the elected embodiment positions the anti-unlocking device and the locking unit within the first door) and therefore the metes and bounds of patent protection being sought is unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmeling [US 2,942,438].  Schmeling teaches of a refrigerator (20), comprising: a main body (fig. 1) having a storage compartment (22); a first door (24) disposed in front of the main body to open or close said storage compartment (figs. 2-3), the first door having an opening formed therein (shown in the figures); a second door (26) configured to open or close the opening from a front of the first door (figs. 1 & 3); a hook member (91) mounted to the second door; a locking unit (72, 80) mounted to the first door to restrain or release the hook member; and an anti-unlocking device (components between (82) & (92) – see fig. 4) adapted to be triggered when the first door hits the main body due to being closed, to prevent the locking unit from releasing the hook member.  As to Claim 3, the anti-unlocking device is configured to be triggered under an action of inertia when the first door hits the main body due to being closed to move relative to the locking unit, to prevent the locking unit from releasing the hook member.  As to Claim 4, the anti-unlocking device has a weight portion (82), the weight portion being adapted to move toward the main body under an action of inertia.  As to Claim 5, the anti-unlocking device contains a blocking portion (110), the blocking portion being configured to operate driven by the weight portion to prevent the locking unit from releasing the hook member.  As to Claim 6, the anti-unlocking device and the locking unit are disposed in the first door (shown), and the blocking portion and the weight portion move in opposite directions (movable opposite to each other along a horizontal direction).  As to Claim 13, the anti-unlocking device is mounted to the locking unit (they are interconnected).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various locking arrangements within a refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
August 8, 2022

/James O Hansen/Primary Examiner, Art Unit 3637